Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 1 of 16 PageID 446



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

ROBERT DIX, on behalf of
himself   and   all   others
similarly    situated    and
MICHAEL PALOMBO,

            Plaintiffs,

v.                                   Case No:    2:20-cv-98-FtM-29MRM

RCSH OPERATIONS, LLC,

            Defendant.



                              OPINION AND ORDER

       This matter comes before the Court on defendant’s Motion to

Dismiss    Plaintiff’s     Amended   Class/Collective    Action    Complaint

(Doc. #26) filed on June 15, 2020.           Plaintiffs filed an Amended

Response in Opposition (Doc. #37) on July 2, 2020.          For the reasons

set forth below, the motion is denied.

                                      I.

     A. Parties

       According   to   the   allegations   in   the   operative   pleading,

defendant RCSH Operations, LLC is a New Orleans limited liability

company that operates a nationwide restaurant chain with numerous

locations in the state of Florida.         (Doc. #6, ¶¶ 1, 13.)    Plaintiff

Robert Dix is a Lee County, Florida resident who worked for

defendant as a restaurant server at a Bonita Springs steakhouse
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 2 of 16 PageID 447



from August 2018 to September 2019.          (Id. ¶ 2, 5, 25.)    Plaintiff

Michael Palombo joined this action after it was filed and also

worked as a server at the Bonita Springs restaurant.             (Doc. #21;

Doc. #21-1, p. 3.)

   B. Factual Background

      According    to   plaintiffs’       allegations,    defendant   has     a

company-wide policy requiring all newly hired servers to purchase

both a uniform and various tools needed for the position.              (Doc.

#6, ¶¶ 31-33.)     When Dix was hired in August 2018, he was required

to purchase a uniform consisting of formal pressed white dress

shirts, black formal slacks, a tie, a black belt, black socks, and

non-slip shoes.    (Id. ¶¶ 34-35.)     Dix was also required to purchase

a wine key, black pens, and a lighter.         (Id.)     In total, Dix spent

more than $272 on these items.            (Id. ¶ 35.)     Dix and the other

servers were required to wear the uniform and use the tools each

day, and if a server failed to wear the uniform, they would not be

permitted to work their shift.        (Id. ¶ 40.)   Regular wear and tear

required servers to replace parts of the uniform throughout their

employment.     (Id. ¶ 42.)      Neither Dix nor any other similarly

situated servers were ever reimbursed for the uniform or the tools

they were required to purchase and replace.             (Id. ¶¶ 38-39, 42.)

      In addition to the above policy, defendant required all newly

hired servers undergo a week of training during which they were

paid the applicable federal and/or state minimum wage.                (Id. ¶



                                      2
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 3 of 16 PageID 448



30.)       After the week of training, Dix was paid an hourly wage by

defendant, plus the tips he received as a server.         (Id. ¶¶ 49-50.)

Dix and other servers would typically be scheduled to report to

work at 4 p.m. and work through 10 p.m.           (Id. ¶ 44.)     However,

defendant would instruct the servers to spend time setting up and

“breaking down” the restaurant, so that during a six-hour shift

servers were regularly required to spend twenty-five percent of

their shift performing “non-tipped” duties.          (Id. ¶¶ 45-47, 52.)

At all times, the servers were paid less than minimum wage. 1          (Id.

¶ 55.)

   C. Procedural Background

       Dix initiated this action in February 2020 and filed an

Amended Class/Collective Action Complaint (Doc. #6) on March 1,

2020. The amended complaint alleges four claims against defendant:

Counts One and Two allege violations of the federal Fair Labors

Standards Act (FLSA), and Counts Three and Four allege violations

of the Florida Minimum Wage Act (FMWA) and Florida’s Constitution.

(Id. pp. 13-30.)        Counts One and Three relate to defendant’s

failure to reimburse uniform and tool expenses (id. pp. 13-15, 18-

24), while Counts Two and Four relate to the performance of non-

tipped duties (id. pp. 15-17, 24-30.)             The amended complaint


       1
       Dix was paid $5.23 per hour in 2018 and $5.44 per hour in
2019, plus tips.   (Doc. #6, ¶¶ 49-50.)   Defendant took a “tip
credit” of $3.02 per hour in both years. (Id.)



                                     3
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 4 of 16 PageID 449



asserts the FLSA claims as collective actions pursuant to 29 U.S.C.

§ 216(b) and the FMWA claims as class actions pursuant to Federal

Rule of Civil Procedure 23.

       On June 15, 2020, defendant filed the Motion to Dismiss

currently before the Court.         (Doc. #26).      Plaintiffs filed an

Amended Response in Opposition (Doc. #37) on July 2, 2020, and the

matter is now ripe for review.

                                    II.

   A. Legal Standards

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”          Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).     To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”         Id. at 555; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).            This requires

“more    than    an   unadorned,    the-defendant-unlawfully-harmed-me

accusation.”       Ashcroft   v.   Iqbal,   556    U.S.   662,   678   (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take



                                     4
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 5 of 16 PageID 450



them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

omitted).     “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.          Factual allegations that are merely

consistent    with   a   defendant’s    liability   fall   short   of    being

facially plausible.       Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (citations omitted). Thus, the Court engages

in a two-step approach: “When there are well-pleaded factual

allegations,     a   court   should    assume   their   veracity   and   then

determine whether they plausibly give rise to an entitlement to

relief.”    Iqbal, 556 U.S. at 679.

   B. Analysis

      As noted above, Counts One and Two of the amended complaint

allege violations of the FLSA, and Counts Three and Four allege

violations of the FMWA and the Florida Constitution.               Both the

FLSA and the FMWA require employers pay employees a minimum hourly

wage.   29 U.S.C. § 206(a); § 448.110, Fla. Stat.          To state a claim

for a violation of the FLSA or the FMWA, a plaintiff must allege:

(1) that he was employed by the defendant during the time period

involved; (2) that he was engaged in commerce or the production of

goods for commerce or employed by an enterprise engaged in commerce



                                       5
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 6 of 16 PageID 451



or in the production of goods for commerce; and (3) that the

defendant failed to pay the overtime or minimum compensation

required by law.       Copley v. Debt Advisory Grp., Inc., 2010 WL

11626625, *2 (M.D. Fla. May 12, 2010) (citations omitted).

         (1)   Costs of Uniform and Tools

      In Counts One and Three, defendant is alleged to have failed

to pay the required minimum wage because it did not reimburse Dix

and similarly situated employees for the costs of a uniform and

various tools.      In its motion, defendant argues that Counts One

and Three should be dismissed because (1) the clothing that Dix

purchased does not constitute a uniform as a matter of law, and

(2) defendant was not required to reimburse Dix for the other items

he purchased.     (Doc. #26, pp. 4-7.)     The Court will address these

arguments in turn.

      Under the FLSA, “[u]niforms are primarily for the benefit of

the employer, [and] therefore a minimum wage employee cannot be

required to purchase their own uniforms.”         Nail v. Shipp, 2019 WL

3719397, *7 (S.D. Ala. Aug. 6, 2019) (citing Arriaga v. Fla. Pac.

Farms, L.L.C., 305 F.3d 1228, 1236 (11th Cir. 2002)). “In Florida,

the FMWA expressly adopts the statutory and regulatory provisions

of the FLSA.”     Kubiak v. S.W. Cowboy, Inc., 2014 WL 2625181, *1

(M.D. Fla. June 12, 2014) (citing Fla. Const. Art. X, § 24).             In

determining what constitutes a “uniform,” the Department of Labor




                                     6
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 7 of 16 PageID 452



(DOL) has provided the following definition in its Field Operations

Handbook:

      (f) Definition of “uniforms”

              (1)   Although there are no hard-and-fast rules in
                    determining whether certain types of dress are
                    considered uniforms for purposes of section
                    3(m), the following principles are applicable:

                    a.    If an employer merely prescribes a
                          general type of ordinary basic street
                          clothing to be worn while working and
                          permits variations in details of dress,
                          the garments chosen by the employees
                          would not be considered to be uniforms.

                    b.    On the other hand, where the employer
                          does prescribe a specific type and style
                          of clothing to be worn at work (e.g.,
                          where a restaurant or hotel requires a
                          tuxedo or a skirt and blouse or jacket of
                          a specific or distinctive style, color,
                          or quality), such clothing would be
                          considered uniforms.

                    c.    Other examples would include uniforms
                          required to be worn by guards, cleaning
                          and culinary personnel, and hospital and
                          nursing home personnel.

DOL   Field    Operations     Handbook       §   30c12(f).    When    attire   is

considered “ordinary street clothing” rather than a uniform, “the

expense of purchasing and maintaining such clothing is an expense

an employee would encounter as a normal living expense, and is

therefore not primarily for the benefit of the employer.” Arriaga,

305 F.3d at 1244.

      The   amended      complaint   describes      the   “uniform”   defendant

required its servers purchase as follows: formal pressed white



                                         7
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 8 of 16 PageID 453



dress shirts, black formal slacks, a tie, a black belt, black

socks, and non-slip shoes.        (Doc. #6, ¶ 35.)       Defendant argues

that such attire does not constitute a “uniform” as a matter of

law for purposes of the FLSA.         (Doc. #26, pp. 4-6.)       Defendant

cites to authority from both the DOL as well as various federal

courts throughout the country.        See U.S. Dep’t of Labor, Wage &

Hour Div., Op. Ltr. FLSA2008-4 (May 15, 2008) (dark colored, non-

slip sole shoes were not a “uniform” under the FLSA); U.S. Dep’t

of Labor, Wage & Hour Div., Op. Ltr. WH-466 (July 28, 1978) (“white

shirt and trousers of a dark color” do not constitute a uniform);

Salinas v. Starjem Rest. Corp., 123 F. Supp. 3d 442, 476 (S.D.

N.Y. 2015) (“black dress pants, black dress shoes, and black belt”

do not constitute a uniform under federal law); Allende v. PS

Brother Gourmet, Inc., 2013 WL 11327098, *3 (S.D. N.Y. Feb. 1,

2013) (concluding “black shirt, black pants and cap required of

delivery persons are ordinary street clothing and not a uniform”

under the FLSA); Darrow v. WKRP Mgmt., LLC, 2010 WL 1416799, *2

(D. Colo. Apr. 6, 2010) (finding plaintiffs failed to plead facts

that plausibly showed they were required to purchase “uniforms”

under the FLSA based on legal authority that “black dress pants”

and   “restaurant-quality     non-slip    shoes”   do   not   constitute   a

“uniform”).

      In response, plaintiffs argue that whether the clothes the

servers were required to purchase constitute a “uniform” is a



                                     8
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 9 of 16 PageID 454



question of fact that cannot be adjudicated on a motion to dismiss.

(Doc. #37, p. 3.)     While several of the cases defendant cites were

decided at the motion to dismiss stage, the Court agrees that if

there are plausible allegations in the complaint the issue is to

be resolved after development of a full record.               The DOL has

specifically stated that “whether certain articles of clothing

that an employer may require an employee to wear at work constitute

a uniform is a question of fact to be considered in the context of

each particular case.”      U.S. Dep’t of Labor, Wage & Hour Div., Op.

Ltr. FLSA2008-4 (May 15, 2008); see also Schamis v. Josef’s Table,

LLC, 2014 WL 1463494, *4 (S.D. Fla. Apr. 15, 2014) (denying motion

to dismiss on “uniform” issue and stating “the Court will make

this decision upon a complete record”). Since “a motion to dismiss

is not the vehicle to resolve questions of fact,” Becker v. City

of Fort Myers, 2019 WL 2929326, *2 n.4 (M.D. Fla. July 8, 2019),

and the complaint plausibly sets forth facts as to the uniform

issue, the Court declines to decide the uniform issue as a matter

of law.

      Counts One and Three also allege Dix and similarly situated

servers were not reimbursed for “tools” defendant required them to

purchase, such as a wine key, black pens, and a lighter.          Pursuant

to DOL regulations,

      if it is a requirement of the employer that the employee
      must provide tools of the trade which will be used in or
      are specifically required for the performance of the



                                     9
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 10 of 16 PageID 455



       employer’s particular work, there would be a violation
       of the [FLSA] in any workweek when the cost of such tools
       purchased by the employee cuts into the minimum or
       overtime wages required to be paid him under the [FLSA].

 29 C.F.R. § 531.35.      Accordingly, “[i]f an expense is determined

 to be primarily for the benefit of the employer, the employer must

 reimburse the employee during the workweek in which the expense

 arose.”    Arriaga, 305 F.3d at 1237 (citing 29 C.F.R. § 531.35). 2

 Therefore, “[w]orkers must be reimbursed during the first workweek

 for pre-employment expenses which benefit the employer, to the

 point that wages are at least equivalent to the minimum wage.”

 Id. (citation omitted).     The FLSA does not require the employer to

 add the costs of the tools onto the regular wages, but only to

 reimburse the worker up to the point that the minimum wage is met.

 Id. at 1237 n.11.

       Defendant argues that Dix was not entitled to reimbursement

 for the wine key, black pens, and lighter because such generic,

 everyday items can be used outside of employment, and therefore

 the expense of purchasing such items was not incurred primarily

 for defendant’s benefit. (Doc. #26, p. 6.) The amended complaint,

 however, alleges defendant required Dix and other servers to




       2There is no legal difference between an employer requiring
 a worker to have the tools before the first day of work, requiring
 the tools be purchased during the first workweek, or deducting the
 cost of the tools from the first week’s wages. Arriaga, 305 F.3d
 at 1237.



                                     10
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 11 of 16 PageID 456



 purchase these items as part of their employment.               The DOL has

 specifically included “[t]ools of the trade” among a list of items

 considered “to be primarily for the benefit of convenience of the

 employer.” 29 C.F.R. § 531.3.        The Court finds the allegations in

 the amended complaint on this issue are sufficient under Rule 8

 and Rule 12.

       Alternatively,     defendant   argues    that   because   the   amended

 complaint states the tools only cost $12.75, the alleged damages

 are de minimis and therefore not cognizable under the FLSA.            (Doc.

 #26, p. 6 n.7.)     The Court disagrees.

       Federal regulations provide that in recording working time

 under the FLSA, “insubstantial or insignificant periods of time

 beyond the scheduled working hours, which cannot as a practical

 administrative matter be precisely recorded for payroll purposes,

 may be disregarded.”      29 C.F.R. § 785.47.     Courts have held “that

 such trifles are de minimis.”         Id.; see also Peterson v. Nelnet

 Diversified Sols., LLC, 400 F. Supp. 3d 1122, 1141 (D. Colo. 2019)

 (determining “pre-shift activities” constituted de minimis time

 and were therefore not compensable).

       The issue in this case, however, is not whether defendant

 failed to compensate servers for certain amounts of de minimis

 time, but whether defendant’s failure to compensate servers for

 the   tools   resulted   in   the    servers   receiving   less   than   the

 statutorily required minimum wage.         Accordingly, the Court rejects



                                       11
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 12 of 16 PageID 457



 defendant’s argument that the claim is not cognizable.                 See Benton

 v. Deli Mgmt., Inc., 396 F. Supp. 3d 1261, 1275 (N.D. Ga. 2019)

 (“Jason’s Deli effectively argues that Plaintiffs’ wages were

 reduced     only     an   insignificant       amount     and   thus   should   be

 disregarded.         There is, however, no authority to support the

 contention that Jason’s Deli can escape paying shortfalls in

 minimum wage payments because the shortfalls are ‘de minimis.’”

 (marks and citation omitted)).

       Having reviewed the amended complaint, the Court finds Counts

 One   and    Three    set    forth    sufficient       allegations    to   survive

 dismissal.      Accordingly, the Court will now turn to defendant’s

 arguments pertaining to Counts Two and Four.

           (2)   Minimum Wage, Tip Credit, and “Dual Jobs”

       Generally, the FLSA mandates that covered employees receive

 at least $7.25 per hour.             29 U.S.C. § 206(a)(1)(c).         Similarly,

 the Florida Constitution provides that employers are required to

 “pay Employees Wages no less than the Minimum Wage for all hours

 worked in Florida.”         Fla. Const. Art. X, § 24(c).        Under the FLSA,

 however, an employer may pay a reduced “tip credit” wage for

 “tipped employees,” “so long as the employee’s tips are sufficient

 to make up the difference between the tip credit wage and the full

 minimum wage.”       Bowe v. HHJJ, LLC, 2016 WL 11234451, *2 (M.D. Fla.

 Dec. 13, 2016) (citing 29 U.S.C. § 203(m)).                    The same credit

 applies for purposes of Florida’s minimum wage.                 See Fla. Const.



                                          12
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 13 of 16 PageID 458



 Art.   X,   §   24(c)   (“For   tipped    Employees   meeting   eligibility

 requirements for the tip credit under the FLSA, Employers may

 credit towards satisfaction of the Minimum Wage tips up to the

 amount of the allowable FLSA tip credit in 2003.”).

        Some employees are employed in a “dual job,” one of which is

 tipped and one of which is not.           In such a situation, a federal

 regulation provides that the employer may not take a tip credit

 for the hours the employee worked in the non-tipped occupation.

 29 C.F.R. § 531.56(e).      This regulation provides:

        In some situations an employee is employed in a dual
        job, as for example, where a maintenance man in a hotel
        also serves as a waiter. In such a situation, the
        employee, if he customarily and regularly receives at
        least $30 a month in tips for his work as a waiter, is
        a tipped employee only with respect to his employment as
        a waiter. He is employed in two occupations, and no tip
        credit can be taken for his hours of employment in his
        occupation as maintenance man. Such a situation is
        distinguishable from that of a waitress who spends part
        of her time cleaning and setting tables, toasting bread,
        making coffee and occasionally washing dishes or
        glasses. It is likewise distinguishable from the
        counterman who also prepares his own short orders or
        who, as part of a group of countermen, takes a turn as
        a short order cook for the group. Such related duties in
        an occupation that is a tipped occupation need not by
        themselves be directed toward producing tips.

 29 C.F.R. § 531.56(e).

        Until recently, the DOL had consistently interpreted this

 regulation as placing a twenty percent limit on the amount of time

 a tipped employee may spend on non-tipped work before the employee

 is deemed to be employed in dual jobs.          See U.S. Dep’t of Labor,




                                      13
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 14 of 16 PageID 459



 Field Operations Handbook, § 30d00(f)(3) (rev. Dec. 15, 2016)

 (“[W]here    the   facts      indicate   that    tipped   employees      spend   a

 substantial amount of time (i.e., in excess of 20 percent of the

 hours worked in the tipped occupation in the workweek) performing

 such related duties, no tip credit may be taken for the time spent

 in those duties.”).

       Starting in 2018, however, the DOL abandoned the twenty

 percent interpretation via various agency documents.                  See U.S.

 Dep’t of Labor, Wage & Hour Div., Op. Ltr. FLSA2018-27 (Nov. 8,

 2018) (“We do not intend to place a limitation on the amount of

 duties related to a tip-producing occupation that may be performed,

 so   long   as   they   are    performed      contemporaneously    with   direct

 costumer-service duties and all other requirements of the [FLSA]

 are met.”); U.S. Dep’t of Labor, Field Operations Handbook, §

 30d00(f)(2) (rev. Feb. 15, 2019) (“29 CFR 531.56(e) permits the

 employer to take a tip credit for any time the employee spends in

 duties related to the tipped occupation, even though such duties

 are not themselves directed toward producing tips.”); U.S. Dep’t

 of Labor, Wage & Hour Div., Field Assistance Bulletin No. 2019-2

 (Feb. 15, 2019) (noting that the twenty percent rule “created

 confusion for the public” and that now “an employer may take a tip

 credit for any duties that an employee performs in a tipped

 occupation that are related to that occupation and either performed

 contemporaneous     with      the   tip-producing     activities    or    for    a



                                          14
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 15 of 16 PageID 460



 reasonable     time      immediately        before     or   after     the     tipped

 activities”).      The DOL made its new interpretation retroactive and

 applicable    to   any    open   or   new    investigation      concerning     work

 performed prior to November 8, 2018.             U.S. Dep’t of Labor, Wage &

 Hour Div., Field Assistance Bulletin No. 2019-2 (Feb. 15, 2019).

       Counts Two and Four of the amended complaint allege that

 defendant failed to pay Dix and other servers the applicable

 minimum wage for hours spent performing “non-tipped” duties, which

 constituted twenty-five percent of the work shift.                   (Doc. #6, ¶¶

 52, 92, 151.)      In its motion, defendant argues such claims must be

 dismissed because the DOL has now abandoned the twenty percent

 rule.     (Doc. #26, pp. 7-13.)         While plaintiffs acknowledge that

 the DOL has abandoned its prior interpretation, they nonetheless

 argue the twenty percent rule survives because the agency documents

 discussed above are not entitled to any deference.                  (Doc. #37, pp.

 13-19.)

       The Court need not resolve the dispute over which agency

 interpretation of 29 C.F.R. § 531.56(e) is entitled to deference.

 No binding precedent resolves the dispute, and the regulation

 remains    unchanged.       While     the    parties    argue   over    the    DOL’s

 interpretation of the regulation, the real issue is whether the

 amended complaint plausibly states a cause of action under the

 regulation.     Applying the standards governing a motion to dismiss

 summarized above, the Court finds that it does, regardless of which



                                         15
Case 2:20-cv-00098-JES-MRM Document 39 Filed 08/28/20 Page 16 of 16 PageID 461



 agency interpretation is utilized.           Because defendant’s arguments

 for dismissal of Counts Two and Four are based on the application

 of the DOL’s new interpretation of 29 C.F.R. § 531.56(e) (Doc.

 #26, pp. 7-22), defendant’s requests to dismiss these claims are

 denied.

       Accordingly, it is now

       ORDERED:

       Defendant’s     Motion     to        Dismiss   Plaintiff’s    Amended

 Class/Collective Action Complaint (Doc. #26) is DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this          28th    day of

 August, 2020.




 Copies:
 Parties of record




                                       16
